It having been reported to the Court that Frederick J. Freel, of Kansas City, Missouri, has been indefinitely suspended from the practice of law by the Supreme Court of Missouri, duly entered April 15, 1971, and this Court by order of November 22, 1971 [ante, p. 963], having suspended the said Frederick J. Freel from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that a response has been filed;
It Is Ordered that the said Frederick J. Freel be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.